ORDER
A verified factual complaint having been filed against him, respondent Thomas was charged by the Inquiry Tribunal with violation of DR 6-101(A). The respondent having failed to answer, the Board of Governors found as fact, as alleged in the complaint and the charge, that in 1983 the respondent was engaged by the complainant to affect a stepchild adoption, accepting a retainer of $800. On many occasions over the ensuing six years, when the client inquired as to the status of the case, the respondent admitted having done nothing. On December 10, 1989, with the adoption still not accomplished, respondent was relieved from the case; he agreed to refund a portion of the fee within two weeks. No refund had been received when the complaint was signed, on January 10, 1990.
The Board of Governors found the respondent guilty; it has recommended that he be suspended from the practice of law for a period of fifty-nine days, and ordered to refund the $800 fee in full. Having reviewed the record, the Court adopts the findings and recommendations of the Board of Governors.
The respondent, James Henry Thomas, is hereby found guilty of violation of DR 6-101(A).
The respondent is ordered to refund to the complainant, Cris Pee, the $800 retainer, in full.
The respondent is suspended from the practice of law for a period of fifty-nine (59) days.
In the event that the $800 retainer has not been refunded in full at the end of fifty-nine days, the respondent shall remain suspended from the practice of law until such time as the refund is made; and shall, pursuant to SCR 3.390, notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to continue to represent them, and of the necessity and urgency of promptly retaining new counsel.
The respondent is further directed to pay the costs of this proceeding.
All sitting. All concur.
ENTERED: December 27, 1990.
/s/ Robert F. Stephens Chief Justice